ACCEPTED
                                                                                                      03-13-00269-CR
                                                                                                              4995668
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 4/22/2015 4:56:31 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
 Linda Icenhauer-Ramirez
  1103 Nueces, Austin, Texas 78701
                                                                            Attorney and
  Phone: 512-477-7991 Fax: 512-477-3580                                    Counselor  at Law
                                                                               FILED IN
                                                                           3rd COURT OF APPEALS
  E-Mail: ljir@aol.com                                                         AUSTIN, TEXAS
                                                                           4/22/2015 4:56:31 PM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk

                                                            April 22, 2015


Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711

Re: State of Texas v. Daniel Lopez Cardoza
    Appeal of Cause No. D-1-DC-12-201877, 331st District Court of Travis County, Texas
    Third Court of Appeals Cause No: 03-13-00269-CR


Dear Mr. Kyle:

     In accordance with Tex.R.App.Proc. 48.4, please be advised that I have sent Mr. Lopez
Cardoza a copy of the opinion in his case as well as a letter informing him of his right to file a
petition for discretionary review. I am attaching a copy of the return receipt for this mailing. If
you have any questions, please contact me.
.

                                                            Sincerely,


                                                            Linda Icenhauer-Ramirez


Enclosure



cc:    Ms. Lisa Stewart, Asst. Dist. Attorney
       Travis County District Attorney’s Office
       P.O. Box 1748
       Austin, Texas 78767
  iNDER: COMPLETE THIS SECTION                            COMPLETE THIS SECTION ON DELIVERY

   Complete items 1, 2, and 3. Also complete              A. Sign re
   item 4 if Restricted Delivery is desired.                                                                     Agent
   Print your name and address on the reverse
                                                          X             .44           (3                         Addressee
   so that we can return the card to you.                 B.jie
                                                              l Felved by   ( Ird
                                                                                ir
                                                                                 ayigs
                                                                                     m)              C, gal 9tpallyery
   Attach this card to the back of the mailpiece,
   or on the front if space permits.                          )11a4/1 -e-i                                               /
                                                          D. Is delivery address different from item 1?     ❑ Yes
 . Article Addressed to:                                                                                    0 No
                                                              If YES, enter delivery address below:




        ce\
                                                          3. Service_Type
     \1`-‘5 a C rn R-"\-`8                                    0 Certified Mall      0 Express Mall
                       \-,           `41,                     ❑ Registered          0 Return Receipt for Merchandise
                                                              ❑ Insured Mall        0 C.O.D.
                                                          4. Restricted Delivery?   (Extra Fee)             0 Yes

2. Article Number
   (Transfer from service label)        7012 1640 0002 1049 0748
PS Form   3811,     February 2004           Domestic Return Receipt                                       102595 -02 - M - 15